02/22/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                              February 5, 2018 Session

   EDWARD RONNY ARNOLD V. BURNS PHILLIPS, COMMISSIONER
     TENNESSEE DEPARTMENT OF LABOR AND WORKFORCE
                     DEVELOPMENT

               Appeal from the Chancery Court for Davidson County
                 No. 16-1174-IV    Russell T. Perkins, Chancellor


                           No. M2017-01103-COA-R3-CV


A state employee who lost his job due to a reduction-in-force was placed on
administrative leave with pay and received a severance package. The Department of
Labor and Workforce Development denied his claim for unemployment benefits for the
period in which he received administrative leave with pay. As the employee
acknowledges, he subsequently received the maximum unemployment benefits allowable
for the applicable one-year period. Therefore, the employee cannot receive benefits for
the contested period, which is the relief sought in this case. This case cannot provide
relief to the employee, and the appeal is moot.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and RICHARD H. DINKINS, J., joined.

Edward Ronny Arnold, Nashville, Tennessee, Pro Se.

Herbert H. Slatery, III, Attorney General and Reporter, and William Derek Green,
Assistant Attorney General, Nashville, Tennessee, for the appellee, Burns Phillips,
Commissioner of Tennessee Department of Labor and Workforce Development.
                                    MEMORANDUM OPINION1

       Edward Ronny Arnold began working for the Tennessee Department of General
Services in 1993. His most recent position was as an information resource support
specialist earning between $4,000.00 and $4,500.00 a month. On October 26, 2015, Mr.
Arnold received a notice that his position was being eliminated as part of a reduction-in-
force and that he would be separated on November 25, 2015, unless he found alternative
employment with the State. In lieu of the statutorily-required thirty-day notice, Mr.
Arnold was placed on administrative leave with pay until November 25, 2015, and
instructed to leave the employer’s premises. He also received notice that he would
receive a severance package, which included a payment of $3,200.00 and tuition
assistance.

       Mr. Arnold submitted a claim for unemployment benefits to the Department of
Labor and Workforce Development (“the Department”) on October 28, 2015, and his
claim was denied. He appealed to the Appeals Tribunal (“the Tribunal”) and, after a
hearing on January 6, 2016, the Tribunal issued a decision that Mr. Arnold was generally
eligible for benefits because he was unemployed and was not at fault for the separation.
By this time, the Department had issued three checks to Mr. Arnold, including his
$3,200.00 severance payment. On remand, in a decision entered on January 12, 2016, the
Department found that Mr. Arnold had received wages in lieu of notice and could not
receive unemployment benefits through the week ending December 5, 2015. In a
separate decision, dated January 13, 2016, the Department determined that Mr. Arnold
received a $275 overpayment for one week due to his receipt of the severance package
that week. Mr. Arnold appealed both decisions, which were consolidated.

        After a rescheduling and a continuance, the appeal was heard on August 17, 2016.
The Tribunal upheld the January 2016 Department decisions in a ruling issued on August
18, 2016. Mr. Arnold appealed to the Commissioner’s Designee (“the Designee”), who
determined that an additional hearing was necessary to accept new evidence. Mr. Arnold
failed to appear at this hearing. In a decision issued on September 28, 2016, the Designee
concluded that Mr. Arnold was disqualified from receiving benefits during the contested
period (October 31 through November 28, 2015) because he received wages in lieu of
notice. The Designee found that the severance payment did not disqualify Mr. Arnold
from receiving benefits for the week of December 5, 2015.


1
    Rule 10 of the Rules of the Court of Appeals provides as follows:

          This Court, with the concurrence of all judges participating in the case, may affirm,
          reverse or modify the actions of the trial court by memorandum opinion when a formal
          opinion would have no precedential value. When a case is decided by memorandum
          opinion it shall be designated “MEMORANDUM OPINION,” shall not be published, and
          shall not be cited or relied on for any reason in any unrelated case.
                                                    -2-
      Mr. Arnold filed a petition for judicial review of the Designee’s decision in
chancery court, and the trial court affirmed the decision of the Designee, adopting and
incorporating in full the Designee’s decision. Mr. Arnold appeals.

                                              ANALYSIS

       Mr. Arnold sets forth a number of arguments on appeal, but the overarching issue
is whether he is entitled to unemployment benefits for the contested period. In his
appellate brief and at oral argument, Mr. Arnold admits that he has already been paid
benefits for the maximum number of weeks (26) allowable under the Employment
Security Law for the one-year base period beginning on the date of his claim on October
28, 2015. See Tenn. Code Ann. § 50-7-301(d)(1)(A) (limiting benefits to “[t]wenty-six
(26) times the claimant’s weekly benefit amount”). Thus, there is no monetary remedy
available to Mr. Arnold as he is no longer eligible to receive unemployment benefits for
the contested period.

       Mr. Arnold argues that “the remedy remains ruling Administrative Leave with Pay
is not wages as stated in Tenn. Code Ann. 50-7-211(a), Tenn. Code Ann. 50-7-213(a);
Rule 0800-10-04-01, and the State of Tennessee Department of Human Resources
Attendance and Leave Manual definition of Discretionary Leave with Pay.” In essence,
Mr. Arnold seeks an advisory opinion.2 The role of courts is to adjudicate legal rights,
“not to give abstract or advisory opinions.” Thomas v. Shelby Cnty., 416 S.W.3d 389, 393
(Tenn. Ct. App. 2011) (citing Norma Faye Pyles Lynch Family Purpose LLC v. Putnam
Cnty., 301 S.W.3d 196, 203 (Tenn. 2009)). For the reasons set out below, we have
concluded that this case is moot.

        The mootness doctrine is rooted in the idea that it is “‘the province of a court . . .
to decide, not advise, and to settle rights, not to give abstract opinions.’” Norma Faye
Pyles Lynch, 301 S.W.3d at 203 (quoting State v. Wilson, 70 Tenn. 204, 210 (1879)).
Thus, courts limit their role to deciding “‘legal controversies.’” Id. (quoting White v.
Kelton, 232 S.W. 668, 670 (Tenn. 1921)). A proceeding constitutes a legal controversy
“when the disputed issue is real and existing, and not theoretical or abstract, and when the
dispute is between parties with real and adverse interests.” Id. (citations omitted). A
plaintiff must establish that his or her case involves “a present, ongoing controversy” for
it to be justiciable. Alliance for Native Am. Indian Rights in Tenn., Inc. v. Nicely, 182
S.W.3d 333, 338 (Tenn. Ct. App. 2005). “A case will be considered moot if it no longer
serves as a means to provide some sort of judicial relief to the prevailing party.” Id. This
current case no longer serves as a means of providing relief to the appealing party, Mr.
Arnold, because he can no longer receive additional unemployment benefits. The other

2
 An “advisory opinion” is defined as “[a] nonbinding statement by a court of its interpretation of the law
on a matter submitted for that purpose.” BLACK’S LAW DICTIONARY (10th ed. 2014).


                                                  -3-
relief he seeks is a declaration that would benefit other parties seeking unemployment
benefits from the State, but not him. The appeal is, therefore, moot and must be
dismissed.

                                      CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Edward Ronny Arnold.


                                                 ________________________________
                                                 ANDY D. BENNETT, JUDGE




                                          -4-